El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La denuncia imputa a este acusado tener en sn posesión cierto número de botellas o envases conteniendo ron, qne es una bebida embriagante, etc., sin que dichas botellas o en-vases tuvieran adheridas etiquetas mostrando el nombre y dirección y el número de la licencia del remitente o poseedor y qne el licor fné ocupado en los momentos en qne se entre-gaba el mismo a G-ervasio Ortiz.
Por la forma en.que la denuncia está redactada, creimos más bien que el fundamento del delito era la falta de adherir ciertas etiquetas o de poseer licor sin tener dictas etiquetas adheridas. Ignoramos en este momento qué disposiciones de la Ley Nacional de Prohibición requieren; que se adhieran etiquetas, pero tenemos idea de que se debieron ale-gar hechos que hicieran constar claramente cómo y por qué era el deber del apelante adherir tales etiquetas. Regular-*812mente debe hacerse constar que el acusado es nn fabricante, o comerciante o persona que se dedica a algún negocio y que debe marcar o adherirle etiquetas al licor. Según entende-mos, a una persona particular no se le exige que marque el licor que posee.
Sin embargo, el fiscal de esta corte, aparentemente sostie ie que el delito imputado en esta denuncia es la venta de licores. La denuncia no alega tal hecho. Que el licor fué entregado a G-ervasio Ortiz es la única alegación hecha y a esa alegación le faltan varios de los requisitos de una venta. Una venta, hablando generalmente, es un contrato entre dos personas en virtud del cual se transfiere la propiedad de una cosa mediante el pago de cierto precio. La entrega no es un requisito indispensable para que una venta sea válida. Hallamos que la denuncia es enteramente defectuosa al imputar una venta. Fassolla v. U.S., 285 Fed. 378, citado por el fiscal, fue un caso en que se declaró culpable al acusado en virtud de una acusación con cuatro narraciones {counts), imputando específicamente ■ una venta ilegal. Que la venta pudo ser legal es una conclusión no negada por la denuncia.
Tal vez si se hubiese imputado el delito claramente la prueba hubiera sostenido la denuncia. El acusado, que era dueño de una fonda, tenía un empleado llamado Juan Gon-zález que vendió cierta cantidad de bebida embriagante a un cliente. Sin embargo, llamamos la atención al hecho de que la posesión por parte del empleado no es necesariamente la posesión del dueño.
 La sección 33, título II, de la Ley Nacional de Prohibición dice así:
“Después de febrero 1 de 1920, la posesión de licores por cual-quier persona que no sea legalmente permitida por este título para tenerlos, será evidencia 'prima .facie de que dicho licor es tenido con el fin de venderlo, negociarlo, cangearlo, darlo, suministrarlo, o dis-poner de él de otra suerte, en violación de las disposiciones de este título. Toda persona a quien legalmente se permita bajo este tí-tulo tener licor, dará cuenta al Comisionado dentro de diez días *813después de la fecha en que entre en vigor la Enmienda 18 a la Constitución de los Estados Unidos, de la clase y cantidad de lico-res embriagantes que tenga en su poder. Pero no será ilegal que una persona posea licor en su domicilio particular, mientras ese do-micilio se ocupa y se usa por dicha persona como tal domicilio particular solamente y de ese licor no tendrá que darse cuenta, siempre que ese licor sea para ser usado solamente para el consumo personal del dueño del mismo y de su familia, que vive en dicho domi-cilio y de sus-huéspedes bona fide cuando estén de visita en su casa; y el peso de la prueba descansará sobre el poseedor en cualquier ac-ción que se relacione con dichos licores y él tendrá que probar que. dichos licores fueron legalmente adquiridos, poseídos y usados.”
Creemos que esta sección, en vista de que el peso de la prueba recae sobre el acusado, bace más imperativo que el acusado sepa que se le imputa una venta o una permuta, o de qué se le acusa, lista presunción es solamente una regia de evidencia y no excusa de la necesidad de que se alegue específicamente el delito.

La sentencia apelada debe ser revocada y absolverse al acusado.